Mellen C. J.
delivered the opinion of the Court.
in this case it is admitted that the pauper has her legal settlement derived from her father, in the town of Sebee, unless she has gained one elsewhere. The defendants contend that she has gained a settlement in Sumner under the act of 1821, ch. 122;— that she was twenty one years of age before the said act was passed; or, if not, that she had before that been emancipated by her father; and so, on either ground she had the capacity to gain a settlement for herself, and did gain one in Sumner, by residing, dwelling and having her home in that town on the day of the passage of the act.
The question as to her age has been settled by the jury. They have found she was under the age of twenty one on the 21st of *226March 1821; and on this point, the verdict is conclusive, provided the book which was offered in evidence was properly admitted. This book purported to contain a record of births and marriages in Sumner; but was not attested in any part of it, by any town clerk, that it was such a record. It was, however, produced at the trial by the acting town clerk of Sumner; and it is stated that he received it from the former town clerk, who delivered it to him as the record of births and marriages in that town. There was no suggestion of fraud or fabrication at the trial, or in the argument; and considering all the circumstances in which the book was offered in evidence, we think it was proper as prima facie proof of the age of the pauper, and, on that ground, admissible. The exception to this opinion of the Court is, therefore, not sustained.
The next inquiry is, whether the pauper had been emancipated. The proof in the case has reference only to the period between the time when she was placed in the family of Bisbee, and her arrival at the age of eighteen; — and by the evidence it appears, that during that period Bisbee had a right to turn her away w'hen dissatisfied; and her father also had a right to rescind the contract at pleasure, and reclaim his daughter, and exact her services; — and besides, after the age of eighteen the father had a right to these services until her age of twenty one, and the case shews no renunciation of this right. Emancipation is not to be presumed; it must beproved. And we are all well satisfied that the facts presented to our consideration do not shew an emancipation of the pauper. Of course she could not gain a settlement in her own right at the time and in the manner supposed. On this ground also the defendants fail. The consequence is, that the exceptions are overruled, and the judgment of the Court of Common Pleas is affirmed.